REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 12/17/2021.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 19 and 20, the closest prior art are US 20100224760 of Konno et al and US 20150070568 of Kim et al.

Regarding Claims 1, 19 and 20, Konno teaches a camera module comprising: a camera module, wherein the a camera module that includes: an image sensor; a lens unit on a side of a light receiving surface of the image sensor; an infrared light cut filter (IRCF) between the image sensor and the lens unit; a cover glass between the image sensor and the IRCF; a first refractive index adjustment layer between the lens unit and the IRCF. Kim teaches an image sensor module comprising: a camera module, wherein the a camera module that includes: an image sensor; a lens unit on a side of a light 

But none of them teaches that wherein a third refractive index adjustment layer between the cover glass and the image sensor, wherein the third refractive index adjustment layer includes: a first surface in contact with the cover glass; and a second surface in contact with the image sensor, and the first surface is opposite to the second surface.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a camera module further comprising:
wherein a third refractive index adjustment layer between the cover glass and the image sensor, wherein the third refractive index adjustment layer includes: a first surface in contact with the cover glass; and a second surface in contact with the image sensor, and the first surface is opposite to the second surface,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-5, 7-18 and 21 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872